Exhibit 10.1

Execution Version

REVEL AC, INC.

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 12, 2013, and entered into among Revel AC, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing bank (in such capacity, the “Issuing Bank”). Reference is
made to the Credit Agreement dated as of May 3, 2012 (as amended pursuant to
that certain First Amendment to Credit Agreement, dated as of August 22, 2012,
that certain Incremental Facility Amendment, dated as of August 22, 2012, that
certain Incremental Facility Amendment, dated as of August 27, 2012, that
certain Second Amendment to Credit Agreement, dated as of December 20, 2012;
that certain Third Amendment to Credit Agreement, dated as of January 30, 2013;
and that certain Fourth Amendment to Credit Agreement, dated as of February 5,
2013, as so amended, the “Credit Agreement”), among the Borrower, the
Guarantors, the Lenders party thereto, the Administrative Agent, the Collateral
Agent and the other parties thereto. Capitalized terms used herein without
definition shall have the same meanings as set forth in the Credit Agreement (as
amended by this Amendment).

W I T N E S S E T H :

WHEREAS, Borrower has requested certain amendments to the Credit Agreement in
the manner set forth in this Amendment; and

WHEREAS, the Lenders that have signed this Amendment, the Issuing Bank and the
Administrative Agent have consented and agreed to the modifications to the
Credit Agreement set forth in this Amendment, subject to the terms and
conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to the Credit Agreement.

(A) The following definition of “Escrow Agent” is hereby added to Section 1.01
in the correct alphabetical order:

“‘Escrow Agent” shall mean Fidelity National Title Insurance Company (or such
other escrow agent as the Administrative Agent and Borrower shall designate).”

(B) The following definition of “Fifth Amendment” is hereby added to
Section 1.01 in the correct alphabetical order:

“‘Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of the Fifth Amendment Effective Date, among the Borrower, the
Guarantors, the Lenders party thereto, the Administrative Agent and the Issuing
Bank.”



--------------------------------------------------------------------------------

(C) The following definition of “Fifth Amendment Effective Date” is hereby added
to Section 1.01 in the correct alphabetical order:

“‘Fifth Amendment Effective Date” shall mean February 12, 2013.”

(D) The following definition of “Second Amendment Day Club CapEx LC” is hereby
added to Section 1.01 in the correct alphabetical order:

“Second Amendment Day Club CapEx LC” shall mean a reducing Letter of Credit
issued for the account of the Borrower for the benefit of the Escrow Agent (or
such other Person as may be approved by the Administrative Agent in its sole
discretion) to pay for Second Amendment Day Club CapEx in accordance with
Schedule 3.12 to the Second Amendment (as modified pursuant to Schedule 3.12 to
the Fifth Amendment).”

(E) The following definition of “Second Amendment Day Club CapEx LC Maximum
Amount” is hereby added to Section 1.01 in the correct alphabetical order:

“Second Amendment Day Club CapEx LC Maximum Amount” shall mean, as of any date
of determination, an amount equal to $9,500,000 less the amount drawn under the
Second Amendment Day Club CapEx LC at any time prior to such date plus the
amount by which the Second Amendment Day Club CapEx LC Maximum Amount may be
increased pursuant to Schedule 3.12 to the Second Amendment (as modified
pursuant to Schedule 3.12 to the Fifth Amendment).”

(F) Section 2.18(b) of the Credit Agreement is hereby amended by deleting “$5.0
million” in clause (i) of the final sentence thereof and inserting in
replacement therefor “the sum of (x) $5.0 million plus (y) the then applicable
Second Amendment Day Club CapEx LC Maximum Amount.”

(G) Section 2.18(j) of the Credit Agreement is hereby amended by deleting the
first sentence thereof in its entirety and inserting the following in
replacement therefor:

“From and after the Fifth Amendment Effective Date, as a condition precedent to
the issuance by any Issuing Bank of a Letter of Credit (excluding the Second
Amendment Day Club CapEx LC) or the amendment to any Letter of Credit
outstanding as of the Fifth Amendment Effective Date that has the result of
increasing the face amount thereof (excluding an amendment to the Second
Amendment Day Club CapEx LC that does not result in the face amount thereof
being in excess of the lesser of (x) $9,500,000 and (y) the Second Amendment Day
Club CapEx LC Maximum Amount as of the date of such amendment), Borrower shall
provide Cash Collateral in an amount equal to one hundred three percent
(103%) of the LC Exposure with respect to such Letters of Credit (or (A) with
respect to a Letter of Credit outstanding as of the Second Amendment Effective
Date in an amount equal to the increase in the face amount thereof, if any or
(B) with respect to the Second Amendment Day Club CapEx LC in an amount equal to
the increase in the face amount thereof in excess of the lesser of
(x) $9,500,000 and (y) the Second Amendment Day Club CapEx LC Maximum Amount as
of the date of such amendment, if any).”

 

-2-



--------------------------------------------------------------------------------

(H) Section 3.12 of the Credit Agreement is hereby amended by deleting such
section in its entirety and inserting the following in replacement therefor:

“SECTION 3.12 Use of Proceeds.

(a) Borrower will use the proceeds of the Revolving Loans only for working
capital, general corporate purposes and for Second Amendment Amenities CapEx to
the extent set forth on Schedule 3.12 to the Second Amendment (as modified
pursuant to Schedule 3.12 to the Fifth Amendment).

(b) Borrower will use the proceeds of the Term Loan only (i) for application on
the Second Amendment Effective Date to the payment of the then outstanding
principal balance and all other amounts due and owing with respect to each Loan
outstanding immediately prior to the effectiveness of the Second Amendment and
(ii) for the purposes set forth on Schedule 3.12 to the Second Amendment (as
modified pursuant to Schedule 3.12 to the Fifth Amendment).”

(I) Section 6.10(d)(ii) of the Credit Agreement is hereby amended by deleting
such section in its entirety and inserting the following in replacement
therefor:

“(ii) Permit Expansion Capital Expenditures commenced after the Second Amendment
Effective Date other than (x) those reflected in the budget utilized in the
construction of the Project or incurred in connection with the construction of
the Project (including those funded pursuant to the Disbursement Agreement) and
(y) those set forth on Schedule 3.12 to the Second Amendment (as modified
pursuant to Schedule 3.12 to the Fifth Amendment) in the amounts set forth
thereon.”

(J) Section 6.10(e) of the Credit Agreement is hereby amended by deleting such
section in its entirety and inserting the following in replacement therefor:

“(e) Minimum Liquidity Requirement. Permit, at any time during the periods set
forth below, the sum of (x) the unused amount of the Revolving Commitments plus
(y) the lesser of (1) $5,000,000 and (2) the amount of Cash and Cash Equivalents
of the Borrower (excluding Cage Cash and amounts held in accounts subject to the
Disbursement Agreement or the Second Amendment Escrow Agreement or in a blocked
account at the Administrative Agent pending transfer to the Second Amendment
Escrow Agreement) (the sum of (x) and (y), together, the “Minimum Liquidity
Requirement”) to be less than the sum of (a) the Second Amendment Amenities
CapEx Budget Reserve as of the date of determination and (b) the amounts set
below for such periods:

 

TIME PERIOD

   MINIMUM LIQUIDITY
REQUIREMENT  

12/20/12 through 1/29/13

   $ 75,000,000   

1/30/13 through 2/8/13

   $ 66,000,000   

2/9/13 through 2/12/13

   $ 59,000,000   

2/13/13 through 2/19/13

   $ 55,000,000   

2/20/13 through 4/15/13

   $ 50,000,000   

4/16/13 through 5/15/13

   $ 45,000,000   

5/16/13 through 7/1/13

   $ 20,000,000   

 

-3-



--------------------------------------------------------------------------------

; provided that the Minimum Liquidity Requirement shall be decreased for the
period from, and including, the Business Day immediately preceding a holiday or
a weekend to, and including, the Business Day immediately succeeding such
holiday or weekend, by the amount, not to exceed $3,000,000 in the aggregate, of
any Borrowing of Revolving Loans the proceeds of which are used by the Borrower
to fund Cage Cash during such period, solely to the extent that each such
Borrowing is repaid on the last day of such period.

The amount of the Minimum Liquidity Requirement is subject to adjustment upwards
from time to time in respect of certain amounts received by the Borrower
relating to cost efficiencies or other savings in accordance with the provisions
of Schedule 3.12 to the Second Amendment (as modified pursuant to Schedule 3.12
to the Fifth Amendment).”

2. Conditions to Effectiveness. This Amendment shall not become effective unless
and until the conditions precedent set forth below have been satisfied or the
satisfaction thereof has been waived in writing by the Required Lenders (the
date of such effectiveness, the “Fifth Amendment Effective Date”):

(A) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment, duly executed and delivered by the Administrative Agent, the Borrower
and the Required Lenders (and by executing and delivering a counterpart hereto,
each such Person confirms it consents to the amendments to the Credit Agreement
and the other provisions set forth herein).

(B) Consents. All necessary consents to the effectiveness of this Amendment,
including any approval of any Gaming Authority required in accordance with any
Gaming Law, shall have been obtained and shall be in full force and effect.

3. Repayment Condition Precedent to Second Amendment Day Club CapEx LC Issuance.
As a condition precedent to the issuance of the Second Amendment Day Club CapEx
LC, the Revolving Loans shall have been repaid by an amount equal to $9,500,000,
and the Borrower and the Lenders party hereto hereby agree and instruct the
Administrative Agent to make such repayment (upon notification by the Borrower)
with the $9,500,000 from the proceeds of the Term Loan deposited on the Second
Amendment Effective Date into a blocked account at the Administrative Agent to
pay for Second Amendment Day Club CapEx in accordance with Section 3.12 of the
Second Amendment.

 

-4-



--------------------------------------------------------------------------------

4. Reference to and Effect on the Credit Agreement. On and after the Fifth
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. The Credit Agreement and each other Loan Document, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

5. Representations and Warranties. The Borrower hereby represents and warrants
as of the Fifth Amendment Effective Date that, (a) immediately before and after
giving effect to this Amendment, no Event of Default or Default has occurred and
is continuing and (b) immediately before and after giving effect to this
Amendment, each of the representations and warranties made by the Loan Parties
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects only as of such earlier date.

6. Costs and Expenses. Borrower agrees to reimburse the Administrative Agent,
each other Agent and each Lender for their respective accrued, unpaid and
ongoing expenses incurred by them in connection with the Credit Agreement and
protection of their rights thereunder and this Amendment, including the fees,
charges and disbursements of (a) counsel to such parties limited to (i) one
primary counsel for the Agents (presently Cadwalader, Wickersham & Taft LLP),
(ii) one primary counsel for the Lenders (presently Paul, Weiss, Rifkind,
Wharton & Garrison LLP), (iii) gaming counsel for the Agents (presently
Michael & Carroll), (iv) gaming counsel for the Lenders (presently Fox
Rothschild LLP) and (v) to the extent reasonably necessary or advisable, local
counsel in New Jersey and (b) any financial advisors, investment bankers and
other specialty consultants retained by the Administrative Agent or counsel for
the Agents and the Lenders.

7. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

-5-



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Signatures on Next Page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

REVEL AC, INC., as Borrower By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL AC, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL ATLANTIC CITY, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL ENTERTAINMENT GROUP, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

NB ACQUISITION, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, Issuing Bank and a Lender By:  

/s/ Susan E. Atkins

  Name:   Susan E. Atkins   Title:   Managing Director

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES, HIGH-INCOME BOND FUND

Capital Research and Management Company, for and on behalf of American Funds
Insurance Series, High-Income Bond Fund

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN HIGH-INCOME TRUST By:   Capital Research and Management Company, for
and on behalf of American High-Income Trust By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO PRINCIPAL LENDING, LLC, as a Lender By:  

/s/ R. Michael Bohannon

  Name:   R. Michael Bohannon   Title:   Managing Director

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AAI Canyon Fund plc, solely in respect of Canyon Reflection Fund By:   Canyon
Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Capital
Arbitrage Master Fund, Ltd. By:   Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Balanced Master
Fund, Ltd. By:   Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Distressed
Opportunity Master Fund, L.P. By:   Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory The Canyon Value
Realization Master Fund, L.P. By:   Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-GRF Master Fund,
L.P. By:   Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Canyon-GRF Master Fund II, L.P. By:   Canyon Capital Advisors LLC, its
Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-TCDRS Fund, LLC
By:   Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization Fund, L.P. By:   Canyon Capital Advisors LLC, its Investment Advisor
By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Permal Canyon Fund Ltd.
By:   Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization MAC 18 Ltd. By:   Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Citi Canyon Ltd. By:  
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

J. P. Morgan Whitefriars Inc. By:  

/s/ Virginia R. Conway

  Name:   Virginia R. Conway   Title:   Attorney - in - Fact



--------------------------------------------------------------------------------

CHATHAM ASSET HIGH YIELD MASTER FUND, LTD., as a Lender By:   Chatham Asset
Management, LLC, Investment Advisor By:  

/s/ Kevin O’Malley

  Name:   Kevin O’Malley   Title:   Member

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM EUREKA FUND, L.P., as a Lender By:   Chatham Asset Management, LLC,
Investment Advisor By:  

/s/ Kevin O’Malley

  Name:   Kevin O’Malley   Title:   Member

 

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 3.12

[Attached]



--------------------------------------------------------------------------------

Schedule 3.12

(A) The definition of “Second Amendment CapEx Basket” in Schedule 3.12 to the
Second Amendment is hereby amended by deleting such definition in its entirety
and inserting the following in replacement therefor:

““Second Amendment CapEx Basket” shall mean, as of the date of determination,
(a) the sum of (i) the excess of $10,000,000 over the aggregate amount actually
spent by Borrower in respect of Second Amendment Amenities CapEx at the time of
the delivery of the certificate of a Responsible Officer of Borrower pursuant to
this Schedule 3.12 certifying substantial completion of such items, (ii) the
excess of $9,500,000 over the aggregate amount actually spent by Borrower in
respect of Second Amendment Day Club CapEx at the time of substantial completion
of the Day Club, and (iii) the excess of $26,500,000 over the aggregate amount
actually spent by Borrower in respect of Second Amendment Completion CapEx at
the time of substantial completion of the Second Amendment Completion CapEx, in
each case, as may be increased as a result of a reallocation upon the occurrence
of the Second Amendment Amenities CapEx Final Completion, Second Amendment
Completion CapEx Final Completion and/or Second Amendment Day Club CapEx Final
Completion, as applicable, less (b) the aggregate amount of any amount of the
Second Amendment CapEx Basket used for Second Amendment Amenities CapEx, Second
Amendment Day Club CapEx or Second Amendment Completion CapEx in accordance with
Schedule 3.12 to the Second Amendment.”

(B) The section entitled “Concerning the Second Amendment Day Club CapEx” in
Schedule 3.12 to the Second Amendment is hereby amended by deleting such section
in its entirety and inserting the following in replacement therefor:

“Concerning the Second Amendment Day Club CapEx

On or after the Fifth Amendment Effective Date, the Issuing Bank shall issue the
Second Amendment Day Club CapEx LC for the account of the Borrower for the
benefit of the Escrow Agent (or such other Person as may be approved by the
Administrative Agent in its sole discretion) in a face amount equal to the
Second Amendment Day Club CapEx LC Maximum Amount. The procedure for drawings by
the Escrow Agent (or such other Person for whose benefit the Second Amendment
Day Club CapEx LC has been issued) under the Second Amendment Day Club CapEx LC
shall be as set forth in the Second Amendment Escrow Agreement (or, in the event
the beneficiary of the Second Amendment Day Club CapEx LC is not the Escrow
Agent, the other documentation governing such drawings as may be acceptable to
the Administrative Agent, including, without limitation, the drawing certificate
for the Second Amendment Day Club CapEx LC) and the proceeds of each such
drawing shall be used by the Escrow Agent (or such Person) solely to make
payments with respect to, or as payment for, Second Amendment Day Club CapEx.

If Angel Management Group Clubs (“AMG”) honors its obligation to make a capital
contribution to a joint venture of Borrower in respect of the cost of the Second
Amendment Day



--------------------------------------------------------------------------------

Club CapEx, such joint venture of Borrower may retain such funds, and the
Minimum Liquidity Requirement shall be increased by an amount equal to 75% of
the amount of such capital contribution from AMG.

Drawings under the Second Amendment Day Club CapEx LC shall be the sole source
of funds for the payment of Second Amendment Day Club CapEx; provided that in
the event that the Second Amendment Day Club CapEx LC is insufficient to
complete and pay for the Second Amendment Day Club CapEx, the Second Amendment
Day Club CapEx LC Maximum Amount may be increased by Borrower in an amount not
to exceed the amount of Second Amendment CapEx Basket then available upon the
delivery of a certificate of a Responsible Officer of the Borrower to the
Administrative Agent (i) requesting that the Second Amendment Day Club CapEx LC
Maximum Amount be increased by the amount set forth in such certificate,
(ii) describing in detail the reasons for the need for the increase in such
amount and (iii) certifying that such amount is then available in the Second
Amendment CapEx Basket (accompanied by calculations supporting such
certification). Administrative Agent will promptly forward a copy of each such
certificate to the Lenders and the Issuing Bank.

Borrower shall use its commercially reasonable efforts to cause the Second
Amendment Day Club CapEx to be completed by May 31, 2013. The disbursement of
funds for the completion of the Day Club and related matters shall be governed
by the Second Amendment Escrow Agreement (or, in the event the beneficiary of
the Second Amendment Day Club CapEx LC is not the Escrow Agent, the other
documentation governing such drawings as may be acceptable to the Administrative
Agent, including, without limitation, the drawing certificate for the Second
Amendment Day Club CapEx LC). Upon Second Amendment Day Club CapEx Final
Completion, if the cost to complete the Second Amendment Day Club CapEx is less
than $9,500,000, then, upon cancellation of the Second Amendment Day Club CapEx
LC, the face amount of the Second Amendment Day Club CapEx LC as of such
cancellation that represents the excess of $9,500,000 over the actual cost of
completion and that have not otherwise been reallocated in respect of the Second
Amendment CapEx Basket shall, subject to the option of the Borrower as notified
to the Administrative Agent, either (1) increase the amount of the Minimum
Liquidity Requirement by an amount equal to 75% of the amount so cancelled, and
the Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of such change or (2) be drawn by the Borrower as a Revolving Loan, the
proceeds of which shall be transferred into a blocked account at the
Administrative Agent, subject to the security interest created by the Security
Agreement, to be held in such blocked account and reallocated to the Second
Amendment CapEx Basket for further allocation by the Borrower to the amounts set
forth in clauses (a)(i) and/or (a)(iii) thereof in accordance with the
definition thereof.”

 

-2-